        Case 3:16-md-02741-VC Document 3873 Filed 05/22/19 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF CALIFORNIA

                                      Civil Minutes

Date: May 22, 2019                       Judge: Honorable Vince Chhabria

Court Reporter: Katherine Sullivan
Deputy Clerk: Lashanda Scott
Time: 2 Hours and 40 Minutes
Case No.: 16-md-2741 VC (See additional case information below)
Case Name: In re Roundup Products Liability Litigation

Plaintiff’s Counsel: Tara Tabatabaie, Mark Burton, Hunter Lundy, Steven Brady,
Brian Brake,Yvonne M. Flaherty, Kathryn Forgie, Michael Baum, Tesfaye Tsadik,
David Jackson Wool, Brent Wisner, Amiee Wagstaff, Robin Greenwald, Rudie Soileau,
Lori Erin Andrus, Vance R. Andrus

Defendant’s Counsel: Brian Stekloff , Rakesh Kilaru




                                    PROCEEDINGS

Member Case Name                      Member Case         Motion (Involved Plaintiff)
                                      Number
Ashton v. Monsanto Company            18-cv-3959          Motion to Dismiss (R. Castro)
Moceri v. Monsanto Company            18-cv-3558          Motion to Dismiss (Moceri)
Flynn v. Monsanto Company             18-cv-6551          Motion to Dismiss (Flynn)
Brooks v. Monsanto Company            18-cv-7558          Motion to Dismiss (Brooks)
Angel v. Monsanto Company             17-cv-5547          Motion to Dismiss (Magee)
Smith v. Monsanto Company             17-cv-2142          Motion to Dismiss (Otts)
                                                          Motion to Remand
Applegate v. Monsanto Company         18-cv-3363          Motion to Dismiss (Applegate)
Boblitz v. Monsanto Company           18-cv-0993          Motion to Dismiss (Boblitz)
Beaudet v. Monsanto Company           17-cv-6902          Motion to Dismiss (Brook)
Berlin v. Monsanto Company            18-cv-0815          Motion to Dismiss (Gelder)
Ginger v. Monsanto Company            18-cv-4552          Motion to Dismiss (Ginger)
Koehn v. Monsanto Company             17-cv-5161          Motion to Dismiss (Koehn)
Edwards v. Monsanto Company           17-cv-7365          Motion to Dismiss (Partee)
Ruffin v. Monsanto Company            18-cv-1085          Motion to Dismiss (Ruffin)
Wiseman v. Monsanto Company           18-cv-5495          Motion to Dismiss (Wiseman)
Giglio v. Monsanto Company            16-cv-5658          Motion to Amend Pretrial Order 50
Baum v. Monsanto Company              19-cv-1018          Motion to Remand
Gonzalez v. Monsanto Company          19-cv-1020          Motion to Remand
Rabbers v. Monsanto Company           19-cv-1023          Motion to Remand
        Case 3:16-md-02741-VC Document 3873 Filed 05/22/19 Page 2 of 2



Rivas v. Monsanto Company               19-cv-1024           Motion to Remand
Taylor v. Monsanto Company              19-cv-1030           Motion to Remand
Kast v. Monsanto Company                19-cv-1031           Motion to Remand
Ataide v. Monsanto Company              19-cv-1289           Motion to Remand
Abreu v. Monsanto Company               19-cv-1587           Motion to Remand
Chupa v. Monsanto Company               19-cv-1589           Motion to Remand
Archambault v. Monsanto Company         19-cv-1717           Motion to Remand
Conyers v. Monsanto Company             19-cv-2001           Motion to Remand

Motions to Remand, Motion to Amend Pretrial Order and Motions to Dismiss taken under
submission. Court will issue an order. The Court appoints a private mediator, Ken Feinberg.
Counsel shall meet and confer with Mr. Feinberg and provide a status report within 14 days.
Counsel requested to extend page limits by 10 extra pages for post-trial motion briefs – Motion
Granted. Post-Trial motion due by May 31, 2019; Opposition due within 14 days; Reply due
with 7 days. Post-Trial motion hearing for July 2, 2019 at 1:30 p.m. Counsel shall submit a
Case Management Proposed Order by June 29, 2019. Further Telephonic Case Management
Conference set for June 4, 2019 at 9:00 a.m. Trial set for C16-2341 VC for February 10, 2019 at
8:30 a.m. Jury Selection set for February 5, 2020 at 8:30 a.m. Monsanto shall post an Appeal
Bond with the Court in the amount of $100,334,542.62. The Court lifted the stay on the sixteen
California cases and any other cases governed by California Law.
